DISSENTING OPINION.
I think the majority opinion misapplies the law on the facts alleged in the declaration, and that the declaration states a case under the authorities of this state, and that, consequently, the demurrer should have been overruled.
From the quoted part of the declaration in the majority opinion, it appears that Palmer, the authorized agent of the Industrial Life  Health Insurance Company, on or about July 8, 1935, went to the home of Lottie Robinson, in the city of Canton, Mississippi, for the purpose of *Page 830 
soliciting from her and others an application or applications for life and health insurance, and for the purpose of collecting premiums. It was, therefore, for the purpose for which Palmer was employed that he went to the home of Lottie Robinson, and uttered the slanderous statements against Hand and the insurance company represented by him for the purpose of securing for his (Palmer) company business which had been procured by Hand for his company. It is alleged that said agent, Palmer, then acting for and on behalf of said defendant, and while actively soliciting applications for policies on behalf of said defendant, saw a policy which had been written by the North American Mutual Insurance Company, of which Hand was president, and proceeded to utter the slander set out in the majority opinion that said policy (meaning the policy of the North American Mutual Insurance Company) was no good; that said company was no good, and that the president had been put in jail for doing some crooked work while working for another company, and that he had beaten an old negro out of his money, and would beat the policyholders of the North American Mutual Insurance Company out of their money, etc., by which Palmer meant to charge that Hand, as a representative of an insurance company, had committed a crime against the laws of the state.
If these statements contained in the quoted statement in the majority opinion from the declaration do not bring Palmer within the purview of our law making the master responsible for the torts of his servants committed in the course of their employment in the furtherance of the master's business, then it is difficult to conceive of language that would state a case.
The authorities relied upon in the majority opinion do not sustain it, but, on the contrary, appear to sustain the appellant's view. The case of Loper v. Yazoo  M.V.R. Co.,166 Miss. 79, 145 So. 743, held that the fact that the *Page 831 
servant's conduct was unauthorized does not bring it outside the scope of his employment. In the case at bar, the very purpose of the agent, Palmer, in going to the place was to secure insurance, and when he saw the policy of the company represented by Hand, he (Palmer) proceeded to defame Hand and the company he represented. Why? Manifestly, for the purpose of securing the business that Hand had written; if his statements were believed, Palmer, it would appear, hoped that the policies written by Hand would be surrendered or canceled and new and reliable insurance taken. It was for this purpose the slanderous statements were made, and how it can be said to be outside the scope of his authority is difficult to perceive, and such conclusion is not supported by the authorities relied on, which, as stated, support the appellant's declaration. Some of the cases relied on in the majority opinion state the principles of law correctly in the particular cases, but are not analogous to the facts set forth in the case at bar.
I do not conceive that the statement quoted from A.L.I. Restatement, Agency, section 229, was intended to change the law announced in this state.
In Richberger v. American Express Co., 73 Miss. 161, 18 So. 922, 31 L.R.A. 390, 55 Am. St. Rep. 522, this court discussed the law of responsibility of the master for the acts of servants when engaged in the scope of their duties and about the master's business, and overruled some of the cases in this state which had followed the English case of McManus v. Crickett, 1 East, 106, and on page 168 of 73 Miss., 18 So. 922, 31 L.R.A. 390, 55 Am. St. Rep. 522, the court said: "`The fallacy of this reasoning was that it made a certain mental condition of the servant the test by which to determine whether he was acting about his master's business or not. Moreover, with respect of all individual acts done by a servant in the supposed furtherance of his master's business, it clothed *Page 832 
the master with immunity if the act was right, because it was right; and if it was wrong, it clothed him with a like immunity because it was wrong. He thus got the benefit of all his servant's acts done for him, whether right or wrong, and escaped the burden of all intentional acts done for him which were wrong. Under the operation of such a rule, it would always be more safe and profitable for a man to conduct his business vicariously than in his own person. He would escape liability for the consequences of wrong acts connected with his business springing from the imperfection of human nature, because done by another, for which he would be responsible if done by himself. Meanwhile the public, obliged to deal or come in contact with his agents, for intentional injuries done by them might be left wholly without redress. A doctrine so fruitful of mischief could not long stand unshaken in an enlightened system of jurisprudence.' And he states that it is repudiated by eminent text writers, and the great weight of modern authority, citing quite fully the authorities to date." At the close of the opinion in the Richberger case the court quoted from a prior decision [Rounds v. Delaware, L.  W.R. Co., 64 N.Y. 129, 21 Am. Rep. 597] in which it was held there was no liability on the facts of that case, as follows: "The master who puts a servant in a place of trust or responsibility, or commits to him the management of his business or care of his property, is justly held responsible when the servant, through lack of judgment or discretion, or from infirmity of temper, or under the influence of passion aroused by the circumstances and the occasion, goes beyond the strict line of his duty and authority and inflicts an unjustifiable injury upon another."
The cases of Walters v. Stonewall Cotton Mills, 136 Miss. 361, 101 So. 495, and Alden Mills v. Pendergraft, 149 Miss. 595,115 So. 713, cited, support the declaration in the case at bar absolutely, as I see it. In Indianola *Page 833 
Cotton Oil Co. et al. v. Crowley, 121 Miss. 262, 83 So. 409, this court held that where the general manager of a plant told a bookkeeper to leave the books and accounts with him for inspection, and, when the bookkeeper hesitated, assaulted him, the general manager was acting within the scope of his employment and about his master's business, and the master was liable for his acts, although there was no authority therefor. If the wrongful act is unauthorized, but is committed while the servant is about his master's business, the master is liable, but if the tort is disconnected with the master's business, there is no liability on the master. In the case at bar, if Palmer had uttered the slander when he was not pursuing his master's business, of course, his master would not be liable, although the servant was his agent for the purpose of writing insurance. This question has been dealt with in many decisions in this and in other states, but it is not deemed necessary to go beyond this state to find authorities. They will be found in abundance in the Mississippi and Southern Digest, title Master and Servant, key numbers 304 to 308, and in the Decennial Digest under the same title.
It is said in the majority opinion that the case of Hines v. Shumaker, 97 Miss. 669, 52 So. 705, does not support the appellant's contention. In my opinion, this case is directly in point, the only difference being in the extent of the servant's authority to represent the master. Hines was the superintendent of agencies, and slandered Shumaker, and there was a peremptory instruction as to liability by the trial court, which was affirmed here. The law does not depend on whether the servant is one of limited authority, but whether he is acting within the limits of his authority in the furtherance of his master's business.
I think the judgment should be reversed, and the demurrer overruled. *Page 834